Exhibit 23.2 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We hereby consent to the inclusion in or incorporation by reference into (1) the Registration Statement on FormS-8 (No. 333-196855) and Form S-3 (No. 333-205565) (including any amendments or supplements thereto, related appendices, and financial statements) of Memorial Resource Development Corp. (collectively referred to herein as the "Registration Statements") and (2)the 2015 annual report on Form 10-K of Memorial Resource Development Corp. (the "Annual Report") of our report, dated January 20, 2016, with respect to our audit of estimates of proved reserves and future net revenues to the Memorial Resource Development Corp. interest, as of December31, 2015. We also hereby consent to all references to our firm or such reports included in or incorporated by reference into such Registration Statements and Annual Report. NETHERLAND, SEWELL & ASSOCIATES, INC. By: /s/ G. Lance Binder G. Lance Binder, P.E. Executive Vice President Dallas, Texas February 24, 2016 Please be advised that the digital document you are viewing is provided by Netherland, Sewell & Associates, Inc. (NSAI) as a convenience to our clients. The digital document is intended to be substantively the same as the original signed document maintained by NSAI. The digital document is subject to the parameters, limitations, and conditions stated in the original document. In the event of any differences between the digital document and the original document, the original document shall control and supersede the digital document.
